DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .             

 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 03/23/2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 23 MARCH 2021 has been entered.         

 Status of Claims 
Claims 1-12 and 14-21 are pending in this instant application per the RCE, remarks and claim amendments filed on 03/23/2021, wherein Claims 1, 8 & 15 are three independent claims reciting method, computer program product and system claims with Claims 2-7, 9-12/14 & 16-20 dependent on said three independent claims respectively.  Said claim amendments of the RCE have amended all there independent Claims 1, 8 & 15 as well as amended dependent Claims 6/7, 12/14 & 21;  while Claim 13 continues to be shown as cancelled.         
No IDS has been filed by the Applicant so far.          

This Office Action is a non-final rejection in response to the RCE, the remarks and the claim amendments filed by the Applicant on 23 MARCH 2021 for its original application of 04 APRIL 2018 that is titled:     “Score Change Analyzer”.             
Accordingly, amended Claims 1-12 & 14-21 are now being rejected herein.     

 Specification Objections 
The disclosure is objected to because of the following informalities: 
Para [0025] of the Specification has a typographical error in it, because the phrase “provide seful information” is missing a “u” in “useful”.  Examiner suggests correcting it to be read as “provide useful information”, and also correct any other similar typographical errors in its Specification that the Applicant may become aware of in its review.              
Appropriate correction is required.               

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-12 & 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, 
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of a method comprised of ultimately displaying a credit score by:   calculating, by a computer processor for each of a plurality of consumers, a baseline credit score at a first point in time according to a credit scoring system executing a first scorecard, the first scorecard using data that represents attributes associated with each consumer, each attribute being associated with one of a plurality of categories processed by the credit scoring system;   storing, by the computer processor, the baseline credit score in a database, the storing including storing at least some of the data that represents the attributes associated with each consumer;   calculating, by the computer processor for each of the plurality of consumers, a new credit score at a second point in time according to the credit scoring system using data that represents the same or different attributes associated with each consumer as with the first scorecard;   and   if the new credit score has a difference from the baseline credit score by a threshold value, generating, by the computer processor for each associated consumer, an alert record based on the difference, the alert record including a set of one or more score change factor codes calculated based on differences between the data used by the second scorecard and data used by the first scorecard, 

That is, other than reciting steps of using a “computer processor” and “credit scoring system” to calculate a score, & store data in a database, & generating a new score based on stored data in a database, nothing in the claim precludes the limitations from practically being performed as organizing human activity or in the human mind.  For example, but for the “by a/ the computer processor” and “credit scoring system” language, the claim encompasses the user manually determining steps that represent automation of human activity.  Similar manual activities can be carried out for organizing human activity and/or by mental steps.  These limitations are mental processes or organizing human activities of the group “Certain Methods of Organizing Human Activity” (Step 2A1-YES).                  

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations about using computer processor and credit scoring system, with additional limitations in dependent claims about mapping and outputting the alert record;  to perform these steps.  The “computer processor” and Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, to include latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer and/or computer component/s (comparing credit scores of a consumer using computer processor and credit scoring system, & analyzing factors for said difference).  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer component/s over internet cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For the additional steps of mapping and outputting the alert record that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The background does not provide Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Also,  the Applicant’s Specification para [0019] states --- {“This document describes a system and method to analyze the difference between a consumer's baseline credit score at one point in time and the consumer's credit score at a later point in time, and process the score difference to determine the factors in the consumer's credit profile that most explain the score difference.  Further, the systems and methods described herein provide a mechanism for generating and formatting a record, which can be displayed on a display device, to represent those main factors of score difference.”}, which indicates clearly that this application is about displaying a credit score;  & for these reasons, there is no inventive concept and the claim is not patent eligible.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.           
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include latest claim amendments, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.           

The analysis above applies to all statutory categories of the invention including 
independent computer program product Claim 8 and independent system Claim 15.   Furthermore, the dependent method claims 2-7/21 do not resolve the issues raised in independent method Claim 1.  Accordingly, dependent computer program product Claims 9-12/14 and system Claims 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.                
Therefore, said Claims 1-12 & 14-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:             
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-12 & 14-21 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.        

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 03/23/2021 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)      


Exemplary Analysis for Rejection of Claims 1-7 & 21 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. 


Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.  Note that latest added preamble has been added below (different place) since secondary Kornegay reference was used to reject it.                 

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           

With respect to Claim 1, Gao teaches ---   
1. A computer-implemented method comprising:          
calculating a baseline credit score at a first point in time according to a credit scoring system executing a first scorecard implemented based on one or more scoring models, the first score card using data that represents attributes associated with a consumer at the first point in time, at least one attribute being associated with one of a plurality of categories processed by the credit scoring system;           
(see at least:  Gao Abstract and Summary in paras [0003]-[0008];  and paras [0004]-[0005] to include in a first interrelated aspect, data is received that characterizes a request for a date at which a consumer will first have a specified credit score; & thereafter, data is received that includes values for each of a plurality of variables used by a predictive scoring model to generate a current credit score for the consumer;  & at least a portion of the variables characterize an occurrence or non-occurrence of credit-related events associated with an predictive scoring model to generate a current credit score for the consumer; & at least a portion of the variables characterize an occurrence or non-occurrence of credit-related events associated with an individual within at least one historical first time window preceding a scoring date .....; & paras [0023]-[0024]/FIGs.7-8, & Claims 1/6/9;  which together are the same as claimed limitations above to include ‘one or more scoring models’)       


Gao teaches ---           
storing the baseline credit score in (a database), (the storing including storing at least some of the data) that represents the attributes associated with the at least one consumer;            
(see at least:   Gao ibidem;  and see citations listed above)       

Gao teaches as disclosed above, but it may not explicitly disclose about ‘a database’ and ‘the storing including storing at least some of the data’.  However, Kornegay teaches them explicitly.            
(see at least:  Kornegay Abstract & Summary of the Invention in paras [0009]-[0015];  and para [0038] to include in one embodiment, the credit data server 130 holds credit bureau data; & para [0040] to include in another embodiment, the credit data server 130 holds census bureau data based on the average consumer; & para [0049] to include data storage device 230 stores data and instructions for processor 210; & para [0063] to include the modified credit data retriever 335 is coupled to the client terminal 120 and the modified credit data parser 340;  & paras[0076]-[0077] to include interactive data formatter 325 selects and formats 555 various elements from the initial credit data memory 350 and the working data memory 370 for inclusion in the user interface presented to the consumer via user interface server 330 to client terminal 120 ......& in another embodiment, the interactive data formatter 325 presents only a subset of the data to the consumer for modification;  which together are the 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gao with teachings of Kornegay.  The motivation to combine these references would be to provide credit scores that are often used as part of an underwriting process to determine what particular products or services to extend to a particular individual (see para [0002] of Gao), and provides information to the consumer regarding score improvement, & uses the consumer's own credit data to illustrate the score generation process, and allows the user to interact with the system and to experiment with different credit data in order to explore the hypothetical changes in his credit-worthiness score (see para [0008] of Kornegay).                  


Gao and Kornegay teach ---   
from preamble --- [for dynamically updating a user interface with information about reasons for a change in a consumer’s credit score, the method]             
calculating a new credit score at a second point in time for the consumer according to the credit scoring system executing a second scorecard implemented based on the one or more scoring models using data that represents attributes associated with the consumer at the second point in time;                   
(see at least:   Gao ibidem;  and see citations listed above;  & paras [0004]-[0005] to include values for a least one of the variables are recursively modified to only characterize the occurrence or non-occurrence of events within at least one second time window prior to and including a future date and comprising the fixed number of days and the credit score is determined using the predictive model until such time that the current credit score for the consumer will first equal the specified credit score ...... & values for a least one of the variables are recursively modified to only characterize the occurrence or non-occurrence of events within at least one second time window prior to and including a future date and comprising the fixed number of days and the credit score is determined using the predictive model until such time that the current credit score will increase to the specified amount;  & para [0017] to include credit scores are typically calculated from several different pieces of credit data from an individual's credit report; & with some credit scores, such data can be grouped into five categories:payment history, outstanding debt, credit history length, pursuit of new credit,& credit mix;  & paras [0023]-[0024] to include at 730, values for a least one of the variables are recursively modified to only characterize the occurrence or non-occurrence of events within at least one second time window prior to and including a future date and comprising the fixed number of days and the credit score is determined using the predictive model until such time that the current credit score for the consumer will first equal the specified credit score ...... & at 830, values for a least one of the variables are recursively modified to only characterize the occurrence or non-occurrence of events within at least one second time window prior to and including a future date and comprising the fixed number of days and the credit score is determined using the predictive model until such time that the current credit score will increase to the specified amount;  & Claims 6 & 9;  which together are the same as claimed limitations above)      
(see at least:  Kornegay ibidem; and see citations listed above;  & paras [0081]-[0082] to include the simulated score generator 315 then applies the scorecard coefficients stored in scorecard memory 355 to the credit data stored in working data memory 370 to generate 545 a recalculated simulated credit-worthiness score; & the recalculated score is then stored in modified score newly recalculated score stored in modified score memory 365, and the credit data stored in the initial credit data memory 350 in a similar fashion as during the first pass of the system;   which together are the same as claimed limitations above; AND paras [0083]-[0084] about {“Once the user interface server 330 outputs 560 the information to the client terminal 120, the system 101 again waits 565 to see whether the consumer submits additional modified data.  If new modified data is submitted, the system 101 begins the process again with the modified data retriever 335 receiving 570 the modified credit data. ...... FIGS. 6a-6c illustrate a preferred embodiment of the user interface transmitted to the client terminal 120.  FIG. 6a illustrates a preferred embodiment of the user interface 601 outputted 560 during the first pass of the system 101, before modified data has been submitted.  The first pass user interface 601 includes a score comparison section 605a and an interactive section 610a.”};  which together are the same as claimed limitations above to include ‘dynamically updating a user interface with information about reasons for a change in a consumer’s credit score’)  
Examiner notes that the combination of Gao and Kornegay references, at least, teaches  about claimed limitations of “a new credit score at a second point in time” as well as “a/the second scorecard” recited in independent Claim 1.          


Gao and Kornegay teach ---           
comparing the baseline credit score and the new credit score;  
in response to determining that the new credit score has a difference from the baseline credit score by a first threshold value or a second threshold value, determining (a plurality of factors) used to calculate the baseline credit score and the new credit score,        
the first threshold value associated with an increase in the consumer’s credit score from the baseline credit score to the new credit score based on a predetermined percentage or raw number,   and  
the second threshold value associated with a decrease in the consumer’s credit score from the baseline credit score to the new credit score based on a predetermined percentage or raw number;         
selecting a first set of factors from (the plurality of factors) that most contributed to calculated between the baseline credit score and the new credit score;   and          
causing (an alert record) based on the difference, (the alert record) including a set of one or more score change factors calculated based on differences between the s representing an explanation of the difference between the baseline credit score and the new credit score without compromising underlying integrity of the one or more scoring models that use a plurality of inputs, variables, weighting schemes or algorithms to calculate the baseline credit score and the new credit score,
the explanation of the difference being displayable on a graphical user interface that provides a consumer with meaningful information about reasons for change in the consumer’s credit score.            
(see at least:   Gao ibidem;  and see citations listed above; and para [0018] for pre-defined time period; & para [0020] for pre-defined threshold;  which together are the same as claimed limitations above to include ‘a predetermined percentage or raw number’; AND FIG. 4 for Brian’s Mid-March and Early April score is same as ‘baseline credit score’, and Brian’s score in Mid-May is same as  ‘new credit score’;  AND Summary paras [0003]-[0005] about {“The predictive model can be trained using historical credit data derived from a population of individuals.   Subsequently, the values for at least one of the variables are modified to only characterize the occurrence or non-occurrence of events within at least one second time window prior to and including the future date and comprising the fixed number of days.  It is then determined, using the modified values and the predictive model, a projected credit score at the future date.  Data can then be provided (e.g., transmitted, loaded, persisted, 
displayed, etc.) that characterizes the projected future credit score. ...... Subsequently, values for a least one of the variables are recursively modified to only characterize the occurrence or non-occurrence of events within at least one second time window prior to and including a future date and comprising the fixed number of days and the credit score is determined using the predictive model until such time that the current credit score for the consumer will first equal the specified credit score. Data is then provided that characterizes the date at which the current credit score will first equal the specified credit score. ...... Subsequently, values for a least one of the variables are recursively modified to only characterize the occurrence or non-occurrence of events within at least one second time window prior to and including a future date and comprising the fixed number of days and the credit score is determined using the predictive model until such time that the current credit score will increase to the specified amount.  Data is then provided that characterizes the date at which the current credit score will first increase by the a/the second threshold value’)     

(see at least:  Kornegay ibidem; and see citations listed above; & para [0073] about these elements are predetermined;  & paras [0079]-[0080] to include once the consumer submits the modified credit data, it is received 570 by the modified credit data retriever 335 and passed to the modified credit data parser 340; & the modified credit data parser 340 merges 573 the received (modified) credit data with the credit data stored in working data memory 370 and stores the resulting data into the working data memory 370; & in this embodiment, the data in initial credit data memory 350 remains unchanged once it is stored during the first pass; & this allows the consumer to compare the initial credit data with the newly input modified credit data a second indicator 625a, which shows the consumer's recalculated credit-worthiness score based on submitted modified data; & note that during the first pass, the two indicators 620, 625a point to the same value; & as will be discussed below, once modified credit data has been submitted by the consumer, the second indicator 625a will move to a different value allowing the consumer to both numerically and visually compare the effects of changing the data; & para [0092] to include in another embodiment, the consumer may adjust the modified value and then "submit" the value, by clicking on a button, for example, before the second indicator 625b will update; & however, it is advantageous to provide the near-instant update for the second indicator 625b as it allows the consumer to quickly understand how changing credit data affects one's credit-worthiness score; & paras [0008] & [0094]; AND paras [0081]-[0082] about {“to include the simulated score generator 315 then applies the scorecard coefficients stored in scorecard memory 355 to the credit data stored in working data memory 370 to generate 545 a recalculated simulated credit-worthiness score; & the recalculated score is then stored in modified score memory 365 for use by the static data formatter 320” ...... “Static data formatter 320 formats 550 the initial score stored in initial score memory 360, the newly recalculated score stored in modified score memory 365, and the credit data stored in the initial credit data memory 350 in a similar fashion as during the first pass of the system.  The interactive data formatter 325 likewise receives the new working data and the credit data from their respective memories 370 and 350 and formats 555 the user interface to reflect the consumer's latest submission of modified credit data as stored in the working data baseline credit score’ & of newly recalculated score that is the same as claimed ‘new credit score’; & paras [0083]-[0084] about {“Once the user interface server 330 outputs 560 the information to the client terminal 120, the system 101 again waits 565 to see whether the consumer submits additional modified data.  If new modified data is submitted, the system 101 begins the process again with the modified data retriever 335 receiving 570 the modified credit data. ...... FIGS. 6a-6c illustrate a preferred embodiment of the user interface transmitted to the client terminal 120.  FIG. 6a illustrates a preferred embodiment of the user interface 601 outputted 560 during the first pass of the system 101, before modified data has been submitted.  The first pass user interface 601 includes a score comparison section 605a and an interactive section 610a.”};  which together are the same as claimed limitations above to include ‘graphical user interface’ and ‘the difference being displayable on a graphical user interface that provides a consumer with meaningful information about reasons for change in the consumer’s credit score’;  & paras [0074]-[0076] about {“Once the score is generated 545, the simulated score generator 315 stores the simulated score in both the initial score memory 360 and in the modified score memory 365.  By storing the score in both memories 360 and 365, the static data formatter 320 is able to operate in the same manner regardless of whether the system is in the first pass or another pass for any given consumer.  This is done in the preferred embodiment so that the user interface may display a modified value and an initial value that are the same when the interface is first presented.  However, in an alternate embodiment, the simulated score generator 315 could store the simulated score just in the initial score memory 360.  This would result in the user interface displaying only an initial value until the user has input modified data and the credit score was recalculated for the modified data at least one time. ...... In subsequent passes, the simulated score generator 315 will apply the scorecard coefficients to a set of modified credit data.  As discussed above, this will be a direct result of the consumer's submission of modified data.  As will be discussed in further detail below, the data in working data memory 370 will be overwritten with the modified credit data, and the simulated score generator 315 will recalculate the credit-worthiness score.  However, unlike in the first pass, the recalculated score will be stored only in the modified score memory 365, not the first threshold value associated with an increase in the consumer’s credit score from the baseline credit score to the new credit score based on a predetermined percentage or raw number,’   and     ‘the second threshold value associated with a decrease in the consumer’s credit score from the baseline credit score to the new credit score based on a predetermined percentage or raw number;’; AND paras [0086] & [0092] cited above already to include second indicator 625a and second indicator 625b respectively, combined with para [0094] about {“As discussed above, the recalculation and display of the new score may have occurred in near-real time, reflecting the changes as the consumer dragged the graphical slider, or the recalculation may have required the consumer to affirmatively submit the newly selected modified data.  As illustrated, the modified reduction in debt to $1,000 has raised the recalculated score indicated by second indicator 625c to a higher value than the initial score indicated by indicator 620.  Thus by selecting a lower debt value via first element 630c, the consumer may learn that a score improvement may be had by paying off debt and lowering his actual total revolving credit card balance owed.”};  which together are the same as claimed limitations above to include ‘a/the second threshold value’)     

Gao and Kornegay teach as disclosed above, but they may not explicitly disclose about ‘a/ the plurality of factors’ and ‘an/the alert record’.  However, Celano teaches them explicitly.            
(see at least:  Celano Abstract & Summary of the Invention in paras [0010]-[0014];  and para [0010] to include it is further contemplate that the characterization of the consumer's credit information may also include the disclosure of future conditional factors, or Alerts, that may change a score and provide guidance for improving a credit score and clarify AND para [0038] about {“An Interactive Credit Report Educational and Counseling System ("ICRECS") is composed of several components that deliver counseling and education to a consumer.  In a preferred embodiment, a Credit Report Inference Engine, (referred to hereinafter as the "CRIE") component provides the analysis and assessment of credit report data to generate educational and counseling information.  Information is organized using a scorecard model that presents the number of points lost for different factors. This information is presented within an interactive digital dashboard that provides a graphical view and text view of summarized and analyzed credit data.  It is contemplated that the display of relevant information to a consumer may be provided in various formats, such as in a "hard" copy format, video format, audio format, and the like.  The dashboard is known as the Credit Report Interactive Intelligent Dashboard (referred to hereinafter as "CRIID").  A consumer may use CRIID to dimensionally examine and view summarized and detailed information derived from the analysis of their credit report.  The dimensional examination capabilities may allow the user to "drill down" into certain data information provided, that the consumer has questions regarding, and find additional information explaining the particular data record, such as how it was formulated and how it impacts the consumer's credit score.  It is contemplated that the dimensional examination capability may be accomplished utilizing various tools and formats without departing from the scope and spirit of the present invention.”}; which together are the same as claimed limitations above about ‘a/the plurality of factors’)        
Examiner notes that under the broad and reasonable interpretation (BRI) procedures of the Office, Celano’s teachings of “different factors” is the same as claimed ‘a/the plurality of factors’.  Furthermore, Examiner notes that Celano’s teachings in para [0110] are the same as ‘a/the second threshold value’.       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gao and Kornegay with the teachings of Celano.  




Dependent Claims 2-7 & 21 are rejected under 35 USC 103 as unpatentable over Gao in view of Kornegay and Celano as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Gao, Kornegay and Celano teach ---           
2.    The method in accordance with claim 1, further comprising:         
storing the new credit score in the database as the new baseline credit score, if an alert was generated.          
(see at least:  Gao ibidem;  and see citations listed above)       
(see at least:  Kornegay ibidem;  & see citations listed above)       
(see at least:  Celano ibidem;  and see citations listed above;  & para [0038] to include information is organized using a scorecard model that presents the number of points lost for different factors; & this information is presented within an interactive digital dashboard that provides a graphical view and text view of summarized and analyzed credit data;  & para [0055] to include typically, a credit score computed by the CRA's ranges from 300 to 850, wherein a higher score represents a lower credit risk; & the CRIE may compute a credit score that falls within or outside of this range; & it is contemplated that the CRIE may calculate a credit score that uses a range similar to or different from the one stated above ......& CRIE generates information in a computer-usage form for each factor and presents the information to the user through the CRIID (digital dashboard);  & para [0059] to include within each trigger is a measure, which is the primary variable used to compute a credit score; & this Computed Credit Score (CCS) is the sum of all the 



With respect to Claim 3, Gao, Kornegay and Celano teach ---            
3.    The method in accordance with claim 1, wherein the first scorecard is based on a first model, and the second scorecard is based on a second model having at least one of the same inputs, variables, weighting schemes or algorithms as the first model.          
(see at least:  Gao ibidem;  and see citations listed above;  & Claims 6 & 9 for a scorecard model is used as a predictive scoring model for first time window and second time window)           
(see at least:  Kornegay ibidem;  & see citations listed above about {“note that during the first pass, the two indicators 620, 625a point to the same value”};  which are the same as claimed limitations above)       
(see at least:  Celano ibidem;  and see citations listed above)     



With respect to Claim 4, Gao, Kornegay and Celano teach ---           
4.    The method in accordance with claim 1, wherein the first scorecard is based on a first model, and the second scorecard is based on a second model having at least one of the same inputs, variables, weighting schemes or algorithms as the first model.        
(see at least:  Gao ibidem;  and see citations listed above;  & Claims 6 & 9 to include data comprising values for each of a plurality of variables used by a predictive scoring model, 
(see at least:  Kornegay ibidem;  & see citations listed above a about {“the second indicator 625a will move to a different value allowing the consumer to both numerically and visually compare the effects of changing the data”};  which are the same as claimed limitations above)      
(see at least:  Celano ibidem;  and see citations listed above)     



With respect to Claim 5, Gao, Kornegay and Celano teach ---           
5.    The method in accordance with claim 1, further comprising storing, by the computer 
processor, the new credit score in the database as the new baseline credit score, if an 
alert was generated.           
(see at least:  Gao ibidem;  and see citations listed above)       
(see at least:  Kornegay ibidem;  & see citations listed above;  & paras [0080]-[0082] to include in an alternate embodiment, after the consumer submits modified credit data, but before the modified data is merged with the data in working data memory 370, the data in working data memory 370 is stored in initial credit data memory 350;  & in addition, the data in modified score memory 365 is stored in initial score memory 360;  & in this embodiment, the data in initial credit data memory 350 and initial score memory 360 is the data used in and calculated by the previous pass of the system 101, respectively;  & in other words, this embodiment allows the consumer to compare the previous pass credit data with the newly input modified credit data and see the resulting change in the credit score .........& static data formatter 320 formats 550 the initial score stored in initial score memory 360, the newly recalculated score stored in modified score memory 365, and the credit data stored in the initial credit data memory 350 in a similar fashion as during the first pass of the system;  which together are the same as claimed limitations above)       
(see at least:  Celano ibidem;  and see citations listed above)       



With respect to Claim 6, Gao, Kornegay and Celano teach ---           
s of the alert record to textual descriptions of a score change factor.             
(see at least:  Gao ibidem;  and see citations listed above;  & para [0022] to include FIG. 6 is a process flow diagram illustrating a method 600 in which, at 610, data is received that characterizes a request for a credit score at a future date; & thereafter, at 620, data is received that comprises values for each of a plurality of variables used by a predictive scoring model to generate a credit score; & with such an arrangement, at least a portion of the variables characterize an occurrence or non-occurrence of credit-related events associated with an individual within at least one historical first time window preceding a scoring date ...... & subsequently, at 630, the values for at least one of the variables are modified to only characterize the occurrence or non-occurrence of events within at least one second time window prior to and including the future date and comprising the fixed number of days; & it is then determined, at 640, using the modified values and the predictive model, a projected credit score at the future date; & data can then be provided, at 650, that characterizes the projected future credit score;  & para [0023] to include FIG. 7 is a process flow diagram illustrating a method 700 in which, at 710, data is received that characterizes a request for a date at which a consumer will first have a specified credit score; & thereafter, at 720, data is received that includes values for each of a plurality of variables used by a predictive scoring model to generate a current credit score for the consumer; & at least a portion of the variables characterize an occurrence or non-occurrence of credit-related events associated with an individual within at least one historical first time window preceding a scoring date ...... & subsequently, at 730, values for a least one of the variables are recursively modified to only characterize the occurrence or non-occurrence of events within at least one second time window prior to and including a future date and comprising the fixed number of days and the credit score is determined using the predictive model until such time that the current credit score for the consumer will first equal the specified credit score; & data is then provided, at 740, that characterizes the date at which the current credit score will first equal the specified credit score; & para [0024] to include FIG. 8 is a process flow diagram illustrating a method 800 in which, at 810, data is received that characterizes a request for a date at which a consumer will first have a 
(see at least:  Kornegay ibidem;  & see citations listed above;  & para [0089] to include element 630a includes a legend 632 identifying the nature of the data element displayed and providing a scale by which to interpret the remaining parts of first element 630a; & first element 630a also includes an initial value indicator 635, which reflects the value of the corresponding data from the retrieved credit data, & a graphical slider 640a whose value initially matches the initial value indicator 635, but may subsequently be manipulated by the consumer to submit the modified credit data; & finally, first element 630a includes an information point 645 where the consumer may access information or help regarding the associated data element or regarding the operation of the client terminal 120; & while the preferred embodiment utilizes a graphical slider element, one skilled in the art will recognize that various methods may exist by which the consumer may be informed of their initial data values and may adjust the modified values; & one such alternative includes a text-based system wherein the consumer simply types in a new value in for the element in order to submit the modified credit data;  which together are the same as claimed limitations above)      
(see at least:  Celano ibidem;  and see citations listed above;  & para [0007] to include for instance, some Creditors utilize proprietary scorecards in conjunction with credit scores to assess future payment performance and risks associated with lending to a consumer; & thus, each CRA may calculate a 



With respect to Claim 7, Gao, Kornegay and Celano teach ---           
7.    The method in accordance with claim 1, further comprising outputting, by the computer processor, the set of alert records to a database, the aggregated alert records comprising an ordered set of one or more score change factor codes.          
(see at least:  Gao ibidem;  and see citations listed above)       
(see at least:  Kornegay ibidem;  & see citations listed above)       
(see at least:  Celano ibidem;  and see citations listed above;  & para [0057] to include a credit report data file is composed of data records & data records are composed of data attributes; & a data attribute represents a specific entity of information, which CRIE evaluates in the characterization of a consumer's credit performance information; & the characterization is an analysis and assessment process performed by the CRIE; & there are two primary classes of data records, informational data records and trigger data records;& CRIE analyzes trigger records because they contain the determining factors used to interpret 



With respect to newly added Claim 21, Gao, Kornegay and Celano teach ---        
21.   The method of claim 1, wherein 
a first reference to at least one score change 
factor associated with a first factor used to calculate the baseline credit score is included in the alert record and a second reference to at least a second score change factor associated with a second factor used to calculate the new credit score is omitted from the alert record, the first factor impacting the difference calculated between the baseline credit score and the new credit score beyond a predetermined minimum threshold and the second factor failing to impact the difference between the baseline credit score and the new credit score beyond a predetermined minimum threshold, size of the predetermined minimum threshold being selected so as to protect against the compromising of the underlying integrity of the one or more scoring models.                    
(see at least:  Gao ibidem;  and see citations listed above; & see citations above already for ‘a predetermined threshold’)       
(see at least:  Kornegay ibidem; and see citations listed above; & see citations above already for ‘a predetermined threshold’; & paras [0009]-[0010] about {“A system and method for simulating a consumer's credit-worthiness score based on both initial data and consumer-modified data is described.  In one embodiment, the initial data is credit bureau data associated with a particular consumer.  In another embodiment, the initial data is census bureau data based on the average consumer.  In yet another embodiment, the initial data can be made more relevant to the particular consumer by refining the census bureau data based on certain factors such as location, age, and profession.”} ...... {“In one embodiment, the system includes a client terminal, a simulator server, a credit data server, and a scorecard data server.  The client terminal & the data servers are each coupled to the simulator server. The client terminal & simulator server are configured to allow a consumer using the client terminal to communicate interactively with the simulator server to explore a/the first factor’ and ‘a/the second factor’)                  
(see at least:  Celano ibidem;  and see citations listed above; & para [0003] about {“Consumer credit reports are compositions of multiple records containing information components regarding a consumer's credit usage.  Within some credit reports is a credit score, which is typically the primary baseline used to assess a consumer's credit worthiness.  A consumer credit score is a numerical reflection of a consumer's loan repayment risk representing the probability that a consumer will repay a loan extended by a credit lender.  A "basic" credit report contains little or no explanation of what relevant factors influence a score while an advanced credit report may provide limited additional insight through qualifying factors that influence the score.”}; & para [0010] about {“In another exemplary step, the method may proceed by retrieving credit report data for the consumer.  The present invention (ICRECS) may download a credit report data file from a CRA database which contains data records collected from lenders and various court systems regarding a consumer.  Information within the credit report data file is stored as records, and records have distinct formats for different information components.  The composition of these data a/the first factor’ and ‘a/the second factor’; AND para [0038] cited already above for {“a scorecard model that presents the number of points lost for different factors”} and {“find additional information explaining the particular data record, such as how it was formulated and how it impacts the consumer's credit score”}; which together are the same as claimed limitations about ‘to impact/ing the difference ......’)      




With respect to Claims 8-14, the limitations of these computer program product claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-7/21 as described above using cited references of Gao, Kornegay and Celano, because the limitations of these computer program product 
Examiner clarifies that as noted in Conclusion in the last non-final Office Action that clearly stated ---- {“Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.”}; Summary of primary Gao reference (that belongs to this Assignee) in paras [0003]-[0008] cited above, which clearly discloses/ teaches about  --- 
{“Computer program products are also described that comprise non-transitory computer readable media storing instructions, which when executed by one or more data processors of one or more computing systems, causes at least one data processor to perform operations herein.  Similarly, computer systems are also described that may include one or more data processors and a memory coupled to the one or more data processors.  The memory may temporarily or permanently store instructions that cause at least one processor to perform one or more of the operations described herein.”} --- see para [0006].   


With respect to Claims 15-20, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-7/21 as described above using cited references of Gao, Kornegay and Celano, because the limitations of these system Claims 15-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-7 & 21 as described above.               
Examiner clarifies that as noted in Conclusion in the last non-final Office Action that clearly stated ---- {“Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.”}; Summary of primary Gao reference (that belongs to this Assignee) in paras [0003]-[0008] cited above, which clearly discloses/ teaches about  --- 
{“Computer program products are also described that comprise non-transitory computer readable media storing instructions, which when executed by one or more data processors of one or more computing systems, causes at least one data processor to perform operations herein.  Similarly, computer systems are also described that may include one or more data processors and a memory coupled to the one or more data processors.  The memory may temporarily or permanently store instructions that cause at least one processor to perform one or more of the operations described herein.”} --- see para [0006].   


 Response to Arguments 
Applicant's remarks and claim amendments in the RCE dated 23 MARCH 2021 with respect to the rejection of amended Claims 1-12 and 14-21 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-12 and 14-21 has been maintained as described above, and previous Claim Objections have been withdrawn, and now includes a newly added Specification Objections section above.  Thus, the rejection of amended Claims 1-12 and 14-21, as described above, is being maintained herein with some modifications in this Office Action, as needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding citations from already used references (Gao, Kornegay and Celano) that were necessitated in response to the Applicant’s latest claim amendments of 03/23/2021.  are moot in view of the new citations as new ground/s of rejection.     

Examiner reminds the Applicant that patents are written by and for skilled artisans;  see Vivid Technologies, Inc. v. American Science and Engineering, Inc., 200 F.3d 795, 804, 53 USPQ2d 1289, 1295 (Fed. Cir. 1999) ("patents are written by and for skilled artisans").  Thus, Examiner therefore starts with a presumption that the Applicant is a skilled artisan, who possesses at least ordinary skill in the art.  Consequently, it is the Examiner's position that because the patent references of record are directed to those with ordinary skill in this art;  and thus, these references are clear, explicit, and specific as to what they teach.         

In further response to the Applicant’s previous arguments against the rejection under 35 USC 103, Examiner respectfully disagreed with the Applicant’s assertion --- “that Gao (reference) cannot be cited as a prior art reference regardless of its filing date”.  Instead, Examiner clarified that the instant application was filed on 04 April 2018, and that is also its priority date, which is much later than the priority date, March 16, 2013, of the Gao reference;  and is, thus, being examined under the first inventor to file provisions of the AIA , and Gao reference’s publication date is 11 December 2014, which is more than one-year prior to the instant application’s filing date as well as its priority date of 04 April, 2018.  Therefore, primary Gao reference is valid for rejection under 35 USC 103 in the instant application (as described above).                  

In response to the Applicant’s previous specific arguments about Claims 7 & 14, Examiner respectfully disagreed.  The Applicant had specifically argued --- {“Further, independent claims 7 and 14 are rejected on the same basis as independent claim 1. However, the recited elements and features in claims 7 and 14 and the particularly claimed details are not the same as those in claim 1.”}, and Examiner noted that this argument is incorrect;  because Claims 7 and 14 in the instant application are dependent claims, and thus, there are no independent Claims 7 and 14 recited in the instant application.        

Irrespectively, Examiner notes that the Applicant in its Remarks of 12/22/2020 has stated that its Specification’s teachings of “a first scorecard” is the same as “a first model” AND its Specification’s teachings of “a new scorecard” is the same as “a second model”.  Examiner further clarifies, under broad and reasonable interpretation (BRI) procedures of the Office, that primary Gao reference teaches about “secondary time window” and “the credit score is determined using the predictive model” repeatedly as cited on Page 12 above in rejection of independent Claim 1.  Furthermore, secondary Kornegay reference teaches about “generate 545 a recalculated simulated credit-worthiness score; & the recalculated score is then stored” (on Pages 12 & 13 above), and further about “secondary indicator” (on Pages 13 & 14 above) as well as “a second indicator 625a, which shows the consumer's recalculated credit-worthiness score” (see Page 13 above).  Both these cited references (primary Gao and secondary Kornegay), at least, in combination (& separately) teach about claimed first time window” and “first scorecard” as cited above in many places.               

In response to the Applicant’s arguments against the rejection under 35 USC 101, Examiner respectfully disagrees.  For example but not limited to, the rejection under 35 USC 101 above describes the instant application as --- “These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations of a method of organizing human activity as a commercial or legal interaction in the form of contracts, legal obligations, behaviors or business relations, but for the recitation of generic computer and/or computer component/s.”       

In further response to the Applicant’s arguments that the instant application “provides a practical solution to a known problem--difficulty in the ability to provide a meaningful understanding of a credit score.”;  and Examiner respectfully disagrees. The introduction of a computer into the claims, with extra-solution activities, does not alter the analysis.            
Examiner notes that the Applicant’s own Specification recites in para [0019] that the instant application describes how to {“analyze the difference between a consumer's baseline credit score at one point in time and the consumer's credit score at a later point in time, and process the score difference to determine the factors in the consumer's credit profile that most explain the score difference”}, and further goes on to recite {“can be displayed on a display device, to represent those main factors of score difference”}.     
Additionally, Examiner notes --- “[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.  Stating an abstract idea “while adding the action words ‘receiving, tagging, identifying, determining, updating and transmitting’” is not enough for patent eligibility.  Nor is limiting the use of an abstract idea “of real-time notification ‘to a financial institution at a point of deposit’.”  Stating an abstract idea while adding the words “a computer-implemented method (of real-time notification)” simply combines those two steps, with the same deficient result.  Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on … a computer,” that addition cannot impart patent eligibility.  This conclusion accords with the preemption concern that undergirds our §101 jurisprudence.  Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp. Pty. Ltd., 134 S. Ct. at 2358 (alterations in original) (citations omitted).         
“The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2354).  Although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id.             

Furthermore, in response to the Applicant’s arguments traversing 35 USC 101 
rejection that this invention is not an abstract idea, Examiner disagrees and notes ---          
Applicant argues that Claim 1 imposes meaningful limits on the alleged abstract idea and would not monopolize it, thereby integrating the alleged abstract idea into a practical application, and Examiner respectfully disagrees.  The introduction of a generic computer as “a computer-implemented method” into the claims does not alter the analysis.       
“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on … a computer,” that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our § 101 jurisprudence. Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp. Pty. Ltd., 134 S. Ct. at 2358 (alterations in original) (citations omitted).            
“The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2354). Although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id.         

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is 


The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            

Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.        
 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.           
 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov        

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691